                                            UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF NORTH CAROLINA
                                                CHARLOTTE DIVISION
                                                   3:14-cr-209-MOC-1

                UNITED STATES OF AMERICA,                   )
                                                            )
                                                            )
                                                            )
                Vs.                                         )                    ORDER
                                                            )
                JOSEPH MARSALA,                             )
                                                            )
                                Defendant.                  )



                       THIS MATTER is before the Court on defendant’s “Motion to Modify Conditions of

               Release.” (Doc. No. 59).

                       IT IS ORDERED that the Government shall submit a brief in response to defendant’s

               motion within ten days.




Signed: February 20, 2020
